UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4410
LINDA GADDY CHATMON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
              Deborah K. Chasanow, District Judge.
                            (CR-99-291)

                   Submitted: February 28, 2001

                      Decided: March 26, 2001

    Before WILKINS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Timothy J. Sullivan, SULLIVAN & SULLIVAN, College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attorney,
Rod J. Rosenstein, Assistant United States Attorney, David I. Salem,
Assistant United States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CHATMON
                             OPINION

PER CURIAM:

   Linda Gaddy Chatmon was convicted by a jury of wire fraud, 18
U.S.C. § 1343 (1994), mail fraud, 18 U.S.C. § 1341 (1994), and brib-
ery concerning programs receiving federal funds, 18 U.S.C. § 666
(1994). She appeals the sentence of eighteen months imprisonment
imposed by the district court, contending that the district court erred
in enhancing her offense level for a loss over $120,000 under U.S.
Sentencing Guidelines Manual § 2F1.1 (1998), and clearly erred in
finding that the offenses involved more than minimal planning. USSG
§§ 1B1.1, comment. (n.1(f)), 2F1.1(b)(2)(A). We affirm.

   Chatmon’s company, Power Associates, Inc., provided employ-
ment training for welfare recipients during 1997 and 1998. Initially,
Chatmon provided the service on her own, while she sought funding
from Prince George’s County, Maryland. In February 1998, Power
Associates obtained a contract from Prince George’s County for
employment training; the contract expired in August 1998 and was
not renewed. Chatmon also provided child care at her facility for the
children of the trainees, but was never able to obtain funding for this
service because she did not have a license to operate a daycare facil-
ity.

   In November 1997, Chatmon contacted Express Business Funding,
Inc. (EBF), a Florida company that purchased accounts receivables
from small or growing companies at a discount for cash. Chatmon
entered into a contract with EBF and on two occasions in mid-
December 1997 she faxed to EBF a purported invoice from her com-
pany, Power Associates, to Prince George’s County for child care ser-
vices supposedly rendered in October, November, and December
1997. For each invoice, EBF faxed a "Notice of Assignment" to the
Department of Social Services of Prince George’s County.

   Chatmon had previously secured the cooperation of Angela
George, an employee in the Prince George’s County Department of
Social Services. George signed each Notice of Assignment and
returned it to EBF, thereby indicating falsely that Chatmon had pro-
vided child care services and that Prince George’s County owed her
                      UNITED STATES v. CHATMON                         3
the amount of money shown on the invoices. Each time, EBF sent
Chatmon a check. The total amount of both checks was $133,396.95.
Late in December 1997, Chatmon rewarded George by giving her an
envelope containing $5000 in cash. George took the money, but when
Chatmon produced more invoices, George refused to sign them.

   When EBF did not receive payment from Prince George’s County,
EBF personnel contacted George and Chatmon. Both women assured
EBF that the money would be paid, and Chatmon asked them not to
call Prince George’s County about the money because it might hurt
her chances of getting a two million dollar contract with the county.
EBF agreed not to call the county. Chatmon then sent a letter to EBF
making the same representations. During this period, Chatmon wired
$15,000 to EBF. Eventually, EBF learned that Chatmon did not have
a contract with Prince George’s County for daycare services. The
company’s total out-of-pocket loss was $115,000.

   At sentencing, the district court calculated Chatmon’s offense level
by using the intended loss of $133,396. Chatmon’s attorney agreed
that that figure represented the intended loss, but argued that the
actual loss should be used to determine the sentence.

   Application Note 8 to § 2F1.1 states that "if an intended loss that
the defendant was attempting to inflict can be determined, this figure
will be used if it is greater than the actual loss." On appeal, Chatmon
relies on United States v. Ruhe, 191 F.3d 376, 391 (4th Cir. 1999),
which states that, "[t]he general rule is that loss is determined by mea-
suring the harm to the victim." However, Ruhe is not helpful to Chat-
mon because the issue in that case was the valuation of stolen goods,
i.e., whether the district court had put the correct dollar figure on the
intended loss to the victim. We find that the district court did not err
in finding that the intended loss was more than $120,000 and using
that amount to determine the offense level under § 2F1.1(b)(1)(H).

   The court also found that the offense involved more than minimal
planning. USSG § 2F1.1(b)(2)(A). "More than minimal planning" is
defined in USSG § 1B1.1, comment. (n.1(f)), as "more planning than
is typical for commission of the offense in a simple form." Affirma-
tive steps to conceal the offense also constitute more than minimal
planning. Id. Moreover, more than minimal planning "is deemed pres-
4                     UNITED STATES v. CHATMON
ent in any case involving repeated acts over a period of time, unless
it is clear that each instance was purely opportune." Id.

   Chatmon argues that each of her offenses—mail fraud, wire fraud,
and bribery—was a typical crime of that nature, and involved mini-
mal planning, but nothing more. Because Chatmon initiated the con-
tract with EBF on false pretenses, submitted false invoices to EBF,
secured the help of Angela George to support her fraudulent represen-
tations, bribed George and asked her to sign more false invoices, we
find that Chatmon’s unlawful conduct consisted of repeated acts
which were not purely opportune. Therefore, the district court did not
clearly err in finding that the offense involved more than minimal
planning.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED